IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


TD BANK, N.A.,                    : No. 102 MAL 2015
                                  :
                  Petitioner      :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
           v.                     :
                                  :
                                  :
BURTON2ASSOCIATES, LLC AND        :
BUCKS COUNTY INDUSTRIAL           :
DEVELOPMENT AUTHORITY,            :
                                  :
                  Respondents     :


TD BANK, N.A.,                    : No. 103 MAL 2015
                                  :
                  Petitioner      :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
           v.                     :
                                  :
                                  :
BURTON2ASSOCIATES, LLC AND        :
BUCKS COUNTY INDUSTRIAL           :
DEVELOPMENT AUTHORITY,            :
                                  :
                  Respondents     :


TD BANK, N.A.,                    : No. 104 MAL 2015
                                  :
                  Petitioner      :
                                  : Petition for Allowance of Appeal from the
                                  : Order of the Superior Court
           v.                     :
                                  :
                                  :
BURTON2ASSOCIATES, LLC AND        :
BUCKS COUNTY INDUSTRIAL           :
DEVELOPMENT AUTHORITY,            :
                                  :
                  Respondents          :


                                    ORDER


PER CURIAM

     AND NOW, this 11th day of June, 2015, the Petition for Allowance of Appeal is

DENIED.




              [102 MAL 2015, 103 MAL 2015 and 104 MAL 2015] - 2